Case: 16-41407      Document: 00514139206         Page: 1    Date Filed: 08/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 16-41407
                                                                                     FILED
                                                                               August 31, 2017
                                                                                Lyle W. Cayce
ARTHUR WILLIAMS,                                                                     Clerk

                                                 Plaintiff-Appellant

v.

WILLIAM MORRISON, Transportation Officer-Beto                         Unit;     RUTILLIO
CALLABERO, Transportation Officer-Beto Unit,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:14-CV-884


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Arthur Williams, Texas prisoner # 1036680, has applied for leave to
proceed in forma pauperis (IFP) in this appeal from the district court’s grant
of summary judgment for Defendant William Morrison and its dismissal of
Williams’s civil rights complaint. By moving this court for leave to proceed
IFP, Williams is challenging the determination that his appeal was not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). A motion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41407    Document: 00514139206     Page: 2   Date Filed: 08/31/2017


                                 No. 16-41407

for leave to proceed IFP on appeal “must be directed solely to the trial court’s
reasons for the certification decision.” Id. Our inquiry into good faith “is
limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      Williams has failed to brief the legal merits of the district court’s
certification decision and has, therefore, abandoned any challenge to it that he
could have raised. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993).   Even with proper briefing, Williams’s appeal is frivolous, as the
summary judgment evidence established that he failed to exhaust his
administrative remedies with respect to the claim that was the basis of the
instant suit. See Cowart v. Erwin, 837 F.3d 444, 451 (5th Cir. 2016).
      The motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 & n.24.
      The dismissal of Williams’s appeal as frivolous counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388
(5th Cir. 1996). Williams is WARNED that receiving two more strikes will
preclude him from proceeding in forma pauperis in any civil action or appeal
while he is incarcerated or detained in any facility unless he “is under
imminent danger of serious physical injury.” § 1915(g).




                                       2